Citation Nr: 0819426	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-27 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for glaucoma.  

2. Entitlement to service connection for loss of vision in 
the left eye.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 3, 1974 to April 29, 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In an unappealed rating decision in August 1974, the RO 
denied the claim of service connection for glaucoma.  By 
operation of law, the unappealed rating decision became final 
(hereinafter also referred to as finality).  38 U.S.C.A. 
§ 7105.  Where service connection for a disability has been 
denied in a final rating decision, a subsequent claim of 
service connection for the same disability may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO may have determined in this regard is irrelevant.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this 
reason, the Board has styled the claim of service connection 
for glaucoma to reflect that finality had attached to the 
previous rating decision. 

In May 2008, the veteran appeared at the RO and testified at 
a video conference hearing before the undersigned Veterans 
Law Judge, who has been designated to make the final 
disposition of this proceeding for VA.  A transcript of that 
hearing is associated with the claims file.  At the hearing, 
the veteran submitted additional evidence in the form of 
private treatment records dated from 1975 to 2000, which was 
accompanied by a waiver of RO initial review of this 
evidence, in accordance with 38 C.F.R. § 20.1304.




FINDINGS OF FACT

1. In a rating decision in August 1974, the RO denied the 
claim of service connection for glaucoma; after the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights in September 1974, he did not 
appeal the rating decision and the rating decision became 
final by operation law based on the evidence of record at the 
time. 

2. The additional evidence presented since the rating 
decision in August 1974 by the RO, denying service connection 
for glaucoma, is cumulative of evidence previously considered 
and by itself or when considered with previous evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection.  

3. There is no competent evidence to show that the veteran's 
current left eye vision loss either had its clinical onset or 
underwent an increase in severity during his period of active 
military service.


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
the claim of service connection for glaucoma.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2007).  

2. Loss of vision in the left eye was not due to disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2004.  
The veteran was notified that new and material was needed to 
reopen the claim of service connection for glaucoma, that is, 
evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered and that 
pertained to the reason the claim was previously denied.  The 
notice also included the type of evidence needed to 
substantiate the underlying claims of service connection for 
glaucoma, as well as for left eye vision loss, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.

The veteran was also informed that VA would obtain service 
medical records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit any evidence in his possession that pertained 
to the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim, 
except for the effective date of the claim and for the degree 
of disability assignable); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim). 

As for the degree of disability assignable and effective date 
of the claim, although notice was provided in a letter dated 
in March 2006, as the claims are denied, no disability rating 
and effective date will be assigned as a matter of law.  
Therefore, there can be no possibility of any prejudice to 
the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a video conference hearing at the RO before the 
undersigned Veterans Law Judge sitting in Washington, D.C., 
in May 2008.  

The RO has obtained the veteran's service medical records and 
VA records.  The veteran himself submitted private medical 
records dated from April 1975 to January 2000.  He has not 
identified any other pertinent evidence for the RO to obtain 
on his behalf.  

Further, VA has conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
veteran's claims, despite the fact that under the duty to 
assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented with 
regard to the glaucoma claim.  38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen Glaucoma Claim

Procedural History and Evidence Previously Considered

In a rating decision in August 1974, the RO denied service 
connection for glaucoma, on the basis that the veteran's 
glaucoma was shown to have existed prior to service and to 
have not undergone an increase in severity beyond the natural 
progress during service.     

In a letter, dated in September 1974, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  



As the veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in August 1974 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
August 1974 is summarized as follows.  

Service records show that the veteran served on active duty 
from January 3, 1974 to April 29, 1974.  Service medical 
records show that on a pre-induction physical examination in 
November 1973, the veteran's visual acuity was 20/20 in the 
right eye and 20/30 in the left eye.  On January 15, 1974, he 
was seen with a complaint of blurred vision in the left eye 
from having fallen in the shower and striking his left eye 
three days previously.  As reported on a hospital summary, he 
had iritis in the left eye at that time and the intraocular 
pressure was elevated at 20 in the right eye and 38 in the 
left eye.  The next day his intraocular pressure was lowered 
a bit with slight clearing of the iritis, after treatment 
with eye drops.  On January 21, 1974, the veteran was 
hospitalized when his intraocular tensions were elevated at 
27 in the right eye and 54 in the left eye.  On fundus 
examination, there was .7 cupping in the right eye and .8 
cupping in the left eye.  It was felt that as the veteran had 
significant disc cupping and a relative scotoma on Goldman 
Field, his glaucoma process had been present for some time.  
He was placed on medication and his intraocular pressure was 
lowered to 18 in the right eye and 20 in the left eye.  On a 
February 1974 Medical Board physical examination, the visual 
acuity in both eyes was 20/20.  A Medical Evaluation Board 
determined that the veteran had left eye glaucoma, pigmentary 
and angle recession, secondary to old trauma, which had 
existed prior to service and had been aggravated during 
service.  Subsequently, a Physical Evaluation Board found 
that the veteran had bilateral glaucoma (more severe in the 
left eye) that had pre-existed service, and pointedly 
disagreed with the Medical Evaluation Board, determining that 
any increase in severity of the glaucoma during service was 
due to the natural progress of the condition and thus it was 
not aggravated during service.  The veteran was discharged in 
April 1974 on the basis that his glaucoma rendered him 
physically unfit for duty.  

At the time of a VA examination in June 1974, the impression 
was pigmentary glaucoma in both eyes.  

Current Claim to Reopen

As the unappealed rating decision in August 1974 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In September 2004, the veteran submitted a statement 
indicating an intent to reopen his claim of service 
connection for "aggravated glaucoma".    

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in August 1974 includes VA records dated beginning 
in 2004, a VA examination report of March 2005, private 
medical records dated from April 1975 to January 2000, 
hearing testimony, and statements of the veteran.  



Analysis

The additional VA records document that the veteran was 
treated for glaucoma, which the veteran reported had been 
initially diagnosed during service.  This evidence is not new 
and material because it is cumulative evidence, that is, 
supporting evidence of previously considered evidence, 
namely, the service medical records and VA examination report 
that had documented the veteran's initial diagnosis of 
glaucoma in service and the continuance of that diagnosis 
after service.  As noted, this evidence was previously 
considered by the RO in its rating decision in August 1974.  
Cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156. 

As for the VA examination report of March 2005, the examiner 
noted the veteran's history of glaucoma, including his in-
service diagnosis and treatment.  Following an examination, 
the diagnosis was chronic open angle glaucoma with visual 
field loss in the left eye.  The examiner expressed the 
opinion that the glaucoma was not related to the in-service 
injury of the fall in the shower, and asserted that the 
glaucoma had pre-existed service.  This opinion is not 
supportive of the veteran's claim.  In that regard, it is 
cumulative evidence, that is, supporting evidence of 
previously considered evidence, namely, the service medical 
records - and particularly the Physical Evaluation Board 
findings - that found the glaucoma had pre-existed service 
and was not aggravated therein.  As noted, this evidence was 
previously considered by the RO in its rating decision in 
August 1974.  Cumulative evidence does not meet the 
regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.  

As for the private treatment records, dated beginning in 
April 1975, the records document the diagnosis of and 
continuing treatment for glaucoma, which was at times noted 
as pigmentary and open angle, and also primarily found in the 
left eye.  In April 1975, the veteran did have a history of 
trauma in the left eye as a child.  The disc cupping at that 
time on fundus examination was .7 in the right eye and .8 in 
the left eye.  This private medical evidence is not new and 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim, that is, that the 
glaucoma was initially manifest during service or was 
aggravated beyond the natural progression therein.  Rather, 
it is cumulative evidence, that is, supporting evidence of 
previously considered evidence, namely, the VA examination 
report of June 1974, which showed that glaucoma had continued 
after discharge from service.  Cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.  

In statements and testimony, the veteran described in detail 
the ophthalmology evaluations, diagnosis, and treatment of 
glaucoma in service and his continuing treatment for glaucoma 
after service.  As for his statements and testimony, lay 
statements on a question of medical causation does not 
constitute new and material evidence.  Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for 
glaucoma is not reopened.  

II. Service Connection for Left Eye Loss of Vision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
This presumption of soundness, however, may be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service and that the disorder was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304. 



A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis 

The veteran attributes his loss of vision in the left eye to 
his period of service.  He testified that he had no problems 
passing his eye examination at the time of induction and that 
during service he injured his eye when he fell in the shower 
and began to experience blurred vision.  He stated that he 
did not have blurred vision or loss of vision in the left eye 
prior to service, and only noticed vision problems after he 
injured his left eye in the fall.  He testified that the loss 
of vision in the left eye was related to his glaucoma.  He 
stated that he was now legally blind in his left eye.  
 
The service medical records show that at the time of a pre-
induction physical examination in November 1973, the 
veteran's visual acuity was 20/30 in the left eye, for which 
he was given a "2" for eyesight on the "PULHES" physical 
profile.  The vision defect was not considered disabling, and 
he was found to be qualified for enlistment.  Also at the 
time of the enlistment examination, on a Report of Medical 
History, the veteran denied wearing glasses or contacts and 
indicated that he had vision in both eyes.  He enlisted in 
service on January 3, 1974, and on January 15, 1974, he was 
seen with a complaint of blurred vision in the left eye, 
which had failed to clear after he had fallen in the shower 
and struck his left eye three days earlier.  On examination, 
there was no diplopia and visual acuity was 20/30 in the left 
eye.  There was no evidence of detached lens or other obvious 
damage.  The impression was post-trauma blurring of vision, 
and due to subsequent findings compatible with glaucomatous 
changes, the veteran was hospitalized the next week for the 
remainder of his period of service.  At the time of hospital 
admission, he had visual acuity of 20/25 in the left eye.  At 
the time of a Medical Board physical examination in February 
1974, the veteran's visual acuity in the left eye was 20/20 
(near and distant).  In March 1974, the findings of a 
Physical Evaluation Board included visual acuity of 20/20 in 
the left eye.  The veteran was found to be physically unfit 
for duty on the basis of glaucoma and he was discharged on 
April 29, 1974.  

After service, private medical records, dated from April 
1975, show visual acuity in the left eye of 20/25, and 
progressively worsening over the years during ongoing 
treatment for glaucoma.  In 1998, left eye visual acuity was 
20/200, and in January 2000 it was 20/400.  VA records, dated 
from 2004, show that the veteran requested medication refills 
for his glaucoma.  In November 2004, visual acuity in the 
left eye was measured as the ability to count fingers at 3 1/2 
feet.  

On VA examination in March 2005, the veteran complained of 
poor vision in the left eye.  On examination of the left eye, 
visual acuity was counting fingers at four feet with and 
without correction.  It was noted that on Goldman visual 
field testing there was only a small island of vision in the 
left eye due to the long history of open angle glaucoma.  The 
diagnosis was chronic open angle glaucoma with visual field 
loss in the left eye, and glaucoma not related to injury 
during basic training.  

The service medical records clearly show that the veteran had 
a pre-existing visual defect in the left eye, although it was 
found to be not disabling at the time of enlistment.  
Therefore, the Board does not find that the onset of left eye 
vision loss was during the veteran's short period of active 
duty.  

Soon after enlistment in January 1974, the veteran was seen 
for complaints of blurred vision in the left eye after a 
fall.  Thereafter, he was treated for glaucoma, which was 
more prominent in the left eye.  Even during this treatment, 
visual acuity in the left eye was not shown to have worsened, 
in fact, it had improved somewhat, albeit slightly to 20/25 
and then 20/20 at the time of discharge in April 1974.  
Although the Medical Board physical examination in February 
1974 indicates that the veteran was given a "4" for 
eyesight on the "PULHES" physical profile, such score 
represented the bilateral glaucoma (more severe in the left 
eye) for which the veteran was medically discharged.  Service 
connection is not in effect for glaucoma.  

Further, no service medical opinion reflects a finding or 
conclusion of a permanent increase in pathology, that is, 
aggravation, with regard to the veteran's vision loss in the 
left eye.  Following service, the record shows that the 
veteran's left eye vision worsened in terms of visual acuity 
and field of vision loss, but such developments were in 
conjunction with the nonservice-connected glaucoma that was 
worse in the left eye than in the right eye.  This was 
addressed by the VA examiner in March 2005, who attributed 
such vision loss to glaucoma that had pre-existed service as 
well.  Considering the medical evidence prior to, during, and 
subsequent to service, the left eye vision loss noted on 
entry did not increase in severity. 

To the extent that the veteran relates his left eye vision 
loss to his period of service, where as here the 
determination involves questions of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

Although the veteran is competent to describe such symptoms 
as left eye vision loss, as a lay person he is not competent, 
that is, not qualified through education, training, and 
expertise to offer an opinion on medical causation.  He 
testified that his left eye vision problems were associated 
with glaucoma that he alleged arose during service; however, 
the question of the glaucoma etiology likewise requires 
competent medical evidence, which the veteran is not 
qualified to offer.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to substantiate 
the claim that his left eye vision loss was causally related 
to an incident during service or otherwise attributable to 
his period of service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

As the preponderance of the evidence is against the veteran's 
claim for service connection for vision loss in the left eye, 
the benefit-of- the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b).  


ORDER

As new and material evidence has not been presented, the 
claim of service connection for glaucoma is not reopened, and 
the appeal is denied.    

Service connection for loss of vision in the left eye is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


